Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 6/8/2022.

Election/Restrictions
	Applicant’s election without traverse in the Reply filed on 6/8/2022 of group I, claims 1-10 is acknowledged.
Applicant has elected without traverse in the Reply filed on 6/8/2022 the following species: 
	A. the expression vector is a mammalian expression vector
	B. the fourth recombinant polynucleotides comprises the second promoter sequence (claims 7 and 8)

The Restriction/Election Requirements are deemed proper and are made FINAL.
Claims 1-16 are pending.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 6/8/2022.
Claims 1-10 are under examination in this Office Action.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception a natural phenomenon without significantly more.  Claims 2-3 and 5-8 depend directly or indirectly from claim 1.  
The claim 1-3 and 5-8 limitations directed to a natural phenomenon are a kit for producing a library of recombinant immunoglobulin expression constructs, the kit comprising: a. plurality of at least 10,000 unique, recombinant fusion polynucleotides, each comprising a first polynucleotide and a second polynucleotide and a linker polynucleotide, the first polynucleotide encoding a heavy chain variable domain from a cognate pair from a single isolated mammalian B cell and an IgG heavy chain constant domain fragment; and the second polynucleotide encoding a light chain variable domain from the cognate pair from the single isolated mammalian B cell and an IgK light chain constant domain; and the linker polynucleotide linking the first and second polynucleotides and comprising a restriction site; and b. a third recombinant polynucleotide, not operationally linked to the recombinant fusion polynucleotides, comprising a first promoter sequence and a sequence encoding a portion of the IgG heavy chain constant domain, wherein the third recombinant polynucleotide comprises a first end sequence and a second end sequence, each overlapping with a first or second end sequence of each recombinant fusion polynucleotide; and c. a fourth recombinant polynucleotide, not operationally linked to the recombinant fusion polynucleotides or the third recombinant polynucleotide, comprising a second promoter sequence.
The claimed product characteristics are not markedly different from the product’s naturally occurring counterpart in its natural state. For example, the claim limitations are not markedly different from its naturally occurring counterpart because it conveys the same amino acid sequence information as a B cell form a person who has been vaccinated with an antigen.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoogenboom et al. (4/23/2009) US Patent Application Publication 2009/0105083 A1 cited in the 5/28/2020 IDS (hereinafter referred to as "Hoogenboom") in view of Johnson et al. (12/19/2013) PCT International Patent Application Publication WO 2013/188772 A1 cited in the 5/28/2020 IDS (hereinafter known as "Johnson").
	With regards to claims 1, 3 and 5-8, Hoogenboom teaches:
	a) as in claims 1, 3 and 5-8, a kit for producing a library of recombinant immunoglobulin expression constructs, the kit comprising: a. plurality of at least 10,000 unique, recombinant fusion polynucleotides, each comprising a first polynucleotide and a second polynucleotide and a linker polynucleotide, the first polynucleotide encoding a heavy chain variable domain from a isolated mammalian B cell and an IgG heavy chain constant domain fragment; and the second polynucleotide encoding a light chain variable domain from the isolated mammalian B cell and an IgK light chain constant domain; and the linker polynucleotide linking the first and second polynucleotides and comprising a restriction site; and b. a third recombinant polynucleotide, not operationally linked to the recombinant fusion polynucleotides, comprising a first promoter sequence and a sequence encoding a portion of the IgG heavy chain constant domain, wherein the third recombinant polynucleotide comprises a first end sequence and a second end sequence, each overlapping with a first or second end sequence of each recombinant fusion polynucleotide; and c. a fourth recombinant polynucleotide, not operationally linked to the recombinant fusion polynucleotides or the third recombinant polynucleotide, comprising a second promoter sequence; wherein the plurality of recombinant fusion polynucleotide comprises at least 100,000 unique linear polynucleotides; wherein the a fourth recombinant polynucleotide comprises the translational skip site; wherein the a fourth recombinant polynucleotide comprises a second promoter sequence (see Figures 1-7, 9-10, 12-21, [0004] to [0066], [0083] and [0182] to [0203]).
Hoogenboom does not explicitly teach:
a) as in claims 1-2, a set of linear polynucleotides, comprising a first sequence encoding a heavy chain variable domain from a cognate pair from a single isolated mammalian cell; and a second sequence encoding a light chain variable domain from the cognate pair from the single isolated mammalian cell; and a third sequence linking the first and second sequences and comprising a restriction site; and a second polynucleotide, not operationally linked to the first polynucleotide, comprising a fourth sequence homologous to a portion of the first polynucleotide; wherein each single isolated mammalian cell is a B cell; wherein each single isolated mammalian cell is isolated from a human donor immunized with an antigen.
	With regards to claims 1-2, Johnson teaches:
	a) as in claims 1-2, a set of linear polynucleotides, comprising a first sequence encoding a heavy chain variable domain from a cognate pair from a single isolated mammalian cell; and a second sequence encoding a light chain variable domain from the cognate pair from the single isolated mammalian cell; and a third sequence linking the first and second sequences and comprising a restriction site; and a second polynucleotide, not operationally linked to the first polynucleotide, comprising a fourth sequence homologous to a portion of the first polynucleotide; wherein each single isolated mammalian cell is a B cell; wherein each single isolated mammalian cell is isolated from a human donor immunized with an antigen (see Figure 1, [0003] to [0010], [0044] to [0049] and [0082] to [0096]).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  Hoogenboom teaches reformatting an Fab with a VL to VH configuration by inserting a promoter between the VL and VH and a constant region after the VH (see Hoogenboom, Figures 5 and 7).  Johnson teaches reformatting a scFv with a VH to VL configuration by inserting a constant region and a promoter between the VH and the VL (see Johnson, Figure 1).  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized functional equivalents in the substitution of the scFv with a VH to VL configuration of Johnson for an Fab with a VL to VH configuration of Hoogenboom, especially in view of the similar nature of both teachings with respect to both the scFv and Fab being antibody fragments of a full-length IgG antibody.  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized the advantages of substituting Johnson's heavy and light chain pairs identified in single cells for Hoogenboom's chain shuffled pairs to mimic the native immune system thereby improving the stability and affinity of the heavy and light chain pairs for use in pharmaceutical compositions.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent Number 10689641.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a kit for producing a library of recombinant immunoglobulin expression constructs, the kit comprising: a. plurality of at least 10,000 unique, recombinant fusion polynucleotides, each comprising a first polynucleotide and a second polynucleotide and a linker polynucleotide, the first polynucleotide encoding a heavy chain variable domain from a cognate pair from a single isolated mammalian B cell and an IgG heavy chain constant domain fragment; and the second polynucleotide encoding a light chain variable domain from the cognate pair from the single isolated mammalian B cell and an IgK light chain constant domain; and the linker polynucleotide linking the first and second polynucleotides and comprising a restriction site; and b. a third recombinant polynucleotide, not operationally linked to the recombinant fusion polynucleotides, comprising a first promoter sequence and a sequence encoding a portion of the IgG heavy chain constant domain, wherein the third recombinant polynucleotide comprises a first end sequence and a second end sequence, each overlapping with a first or second end sequence of each recombinant fusion polynucleotide; and c. a fourth recombinant polynucleotide, not operationally linked to the recombinant fusion polynucleotides or the third recombinant polynucleotide, comprising a second promoter sequence and claim 1 in U.S. Patent Number 10689641 is drawn to a kit for producing a library of recombinant immunoglobulin expression constructs, the kit comprising: a. a plurality of at least 10,000 unique, recombinant fusion polynucleotides, each comprising a first polynucleotide and a second polynucleotide and a linker polynucleotide, the first polynucleotide encoding a heavy chain variable domain from a cognate pair from a single isolated mammalian B cell and an IgG heavy chain constant domain fragment; and the second polynucleotide encoding a light chain variable domain from the cognate pair from the single isolated mammalian B cell and an IgK light chain constant domain; and the linker polynucleotide linking the first and second polynucleotides and comprising a restriction site; and b. a third recombinant polynucleotide, not operationally linked to the recombinant fusion polynucleotides, comprising a first AOX1 promoter sequence and a sequence encoding a portion of the IgG heavy chain constant domain, wherein the third recombinant polynucleotide comprises a first end sequence and a second end sequence, each overlapping with a first or second end sequence of each recombinant fusion polynucleotide; and c. a fourth recombinant polynucleotide, not operationally linked to the recombinant fusion polynucleotides or the third recombinant polynucleotide, comprising a second AOX1 promoter sequence.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10689641.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639